Case 1:20-cv-00694-PAB-NYW Document 58 Filed 01/27/21 USDC Colorado Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                              Chief Judge Philip A. Brimmer

  Criminal Case No. 20-cv-00694-PAB-NYW

  MOSTAFA KAMEL MOSTAFA,

         Plaintiff,

  v.

  MONTY WILKINSON, Acting United States Attorney General, et al.,

       Defendants.
  _____________________________________________________________________

                                  ORDER
  _____________________________________________________________________

         This matter is before the Court on plaintiff’s Pro Se Motion Seeking Fully or

  Partially Reconsideration For His Temporary Restraining Order [Docket No. 50].

         On March 12, 2020, plaintiff filed the complaint in this matter. Docket No. 1. On

  May 18, 2020, plaintiff filed an amended complaint, bringing three claims. Docket No.

  9. First, plaintiff alleges that various Special Administrative Measures (“SAMs”) in place

  violate his rights under the First, Fourth, Fifth, Sixth, Eighth, and Fourteenth

  Amendments to the United States Constitution. Id. at 6. Second, plaintiff alleges that

  his “placement and designation” at ADX in Florence, Colorado violates his rights under

  the same provisions because the only reason he was placed at ADX is because of the

  SAMs. Id. at 12. Third, he alleges that he was assaulted by staff at ADX. Id. at 17.

         On September 29, 2020, plaintiff filed a motion for temporary restraining order

  (“TRO”), arguing that the COVID-19 pandemic justifies his release. See Docket No. 39.

  He argued that he is at risk of COVID-19 and that the alleged lackluster care in regards
Case 1:20-cv-00694-PAB-NYW Document 58 Filed 01/27/21 USDC Colorado Page 2 of 6




  to his disabilities in combination with this risk required that he be released. See id. at

  17-34. On October 16, 2020, the Court denied plaintif f’s motion. See Docket No. 42.

  Specifically, the Court found that plaintiff’s motion for TRO requested relief not found in

  his complaint and, as a result, was improper. See id. at 2. Additionally, the Court noted

  that plaintiff failed to exhaust administrative remedies as they pertained to COVID-19.

  See id. at 2-3.

         On November 30, 2020, plaintiff filed the present motion, which he styles as a

  motion for reconsideration of the Court’s order denying his motion for TRO. See

  Docket No. 50. What plaintiff seeks to reconsider is unclear. Plaintiff seems to

  concede that the injunction he sought in his motion for TRO was outside the bounds of

  his complaint. See id. at 3-4 (“However, the respected Court is correct in that regarding

  the first part of the TRO, the release, which was based (due to the ignorance of the

  plaintiff) on the many courts’ recent rulings . . . to expand [] compassionate release.”).

  The substance of plaintiff’s present motion is not to contest or seek reconsideration of

  the basis of his motion for TRO, but rather to identify new bases for injunctive relief that

  are within the scope of his complaint. See Docket No. 50 at 4-7. As a result,

  construing the motion liberally due to the fact he is pro se, the Court will consider

  plaintiff’s motion as an amended motion for TRO.

         Plaintiff first requests that the Court order defendants to arrange for him to be

  seen by a medical professional to examine his prostheses. See Docket No. 50 at 5-6.

  Second, plaintiff asks the Court to order defendants to provide him with appropriate

  accommodations or assistance in opening his food given the difficulties he has with his



                                               2
Case 1:20-cv-00694-PAB-NYW Document 58 Filed 01/27/21 USDC Colorado Page 3 of 6




  prostheses. See id. at 6-7. Finally, he requests that the Court order defendants to

  release him to England. See id. at 4.

         The standard for a TRO is the same as that for a preliminary injunction. See

  Wiechmann v. Ritter, 44 F. App’x 346, 347 (10th Cir. 2002). To succeed on a motion

  for a preliminary injunction, the moving party must show (1) a likelihood of success on

  the merits; (2) a likelihood that the movant will suffer irreparable harm in the absence of

  preliminary relief; (3) the balance of equities tips in the movant’s favor; and (4) the

  injunction is in the public interest. Little v. Jones, 607 F.3d 1245, 1251 (10th Cir. 2010);

  RoDa Drilling Co. v. Siegal, 552 F.3d 1203, 1208 (10th Cir. 2009) (citing Winter v. Nat.

  Res. Def. Council, Inc., 555 US. 7, 20 (2008)). “[B]ecause a preliminary injunction is an

  extraordinary remedy, the right to relief must be clear and unequivocal.” Beltronics

  USA, Inc. v. Midwest Inventory Distrib., LLC, 562 F.3d 1067, 1070 (10th Cir. 2009)

  (quotations and citation omitted). Granting such “drastic relief,” United States ex rel.

  Citizen Band Potawatomi Indian Tribe v. Enter. Mgmt. Consultants, Inc., 883 F.2d 886,

  888-89 (10th Cir. 1989), is the “exception rather than the rule.” GTE Corp. v. Williams,

  731 F.2d 676, 678 (10th Cir. 1984).

         There are three types of preliminary injunctions that are disfavored:

  (1) injunctions that disturb the status quo, (2) injunctions that are mandatory rather than

  prohibitory, and (3) injunctions that provide the movant substantially all the relief it could

  feasibly attain after a full trial on the merits. See Schrier v. Univ. of Colo., 427 F.3d

  1253, 1260 (10th Cir. 2005). In seeking a disfavored injunction, “the movant must

  make a strong showing both with regard to the likelihood of success on the merits and



                                                3
Case 1:20-cv-00694-PAB-NYW Document 58 Filed 01/27/21 USDC Colorado Page 4 of 6




  with regard to the balance of harms.” Fish v. Kobach, 840 F.3d 710, 724 (10th Cir.

  2016) (quotations and alterations omitted); see also Schrier, 427 F.3d at 1259 (stating

  that such injunctions “must be more closely scrutinized to assure that the exigencies of

  the case support the granting of a remedy that is extraordinary even in the normal

  course” (quotations omitted)). Plaintiff seeks an injunction that meets all three prongs:

  he seeks to disturb the status quo, mandate action, and receive all the relief he could

  after a full trial. Therefore, plaintiff’s motion falls under the heightened standard for

  preliminary injunctions. See Schrier, 427 F.3d at 1260.

         Plaintiff’s amended TRO requests that the Court order defendants to: (1) provide

  medical examinations of his prostheses, (2) give him assistance with opening food, and

  (3) transfer him to a prison facility in England. See Docket No. 50 at 4-7. First,

  regarding plaintiff’s prostheses, on December 20, 2020, defendants filed a status report

  indicating that plaintiff met “with the BOP’s top hand specialist and a prosthetics and

  orthotics specialist on December 16, 2020.” Docket No. 53 at 1. Plaintif f did not file a

  reply or otherwise respond to the status report. Given that plaintiff has received

  medical assistance and review from a specialist, he cannot demonstrate irreparable

  harm as to this request.1

         Second, as to plaintiff’s claim for assistance with his food, the Court finds that

  plaintiff already receives assistance for meals and, as a result, plaintiff cannot

  demonstrate irreparable harm. Defendants submitted a declaration from Assistant

  Health Services Administrator A. Fellows, wherein Mr. Fellows states that health


         1
           Plaintiff’s argument that defendants had “dismissed all previous assessments”
  of his prostheses has no bearing on current medical visits. See Docket No. 50 at 5-6.

                                                4
Case 1:20-cv-00694-PAB-NYW Document 58 Filed 01/27/21 USDC Colorado Page 5 of 6




  services provides plaintiff with a “special diet” by “opening the prepackaged food in a

  certified foods kitchen and placing the food into easy-access containers.” See Docket

  No. 52-3 at 2, 5, ¶ 10. Plaintiff’s meals are “specially marked” and the “practice remains

  active.” Id. Given that plaintiff already receives special accommodations regarding his

  food and diet to assist with his disabilities, he has not demonstrated irreparable harm.2

         Finally, as to plaintiff’s third request, the Court does not have plenary power to

  release plaintiff to England. See Codner v. Choate, No. 20-cv-01050-PAB, 2020 WL

  2769938, at *7 n.11 (D. Colo. May 27, 2020) (noting that the Court does not have

  inherent injunctive power to order detainees released). Plaintiff provides no argument

  or authority for the suggestion that the Court could or should release plaintif f to

  England, other than to say the release to England will be “more assuring to [the] USA.”

  Docket No. 50 at 4.

         Plaintiff must satisfy each of the four factors referred to in Jones, 607 F.3d at

  1251, to entitle him to a TRO. As to plaintiff’s first two requests for a TRO, plaintiff

  cannot show irreparable harm and, as a result, he cannot succeed on his T RO motion.

  See Winter, 555 U.S. at 23-24 (holding that “[a] proper consideration” of the balance of

  equities and public interest “alone requires denial of the requested injunctive relief” and,

  therefore, declining to address the likelihood of success on the merits); see also Big O

  Tires, LLC v. Felix Bros., Inc. 724 F. Supp. 2d 1107, 1121 (D. Colo. 2010) (declining to

  address every factor because “the resolution of them will have no bearing on the




         2
           What defendants reported or did previously, see Docket No. 50 at 7, is
  irrelevant to defendants’ current practice regarding plaintiff’s food.

                                                5
Case 1:20-cv-00694-PAB-NYW Document 58 Filed 01/27/21 USDC Colorado Page 6 of 6




  outcome”). As to his third request, plaintiff fails to demonstrate a likelihood of success

  on the merits.

         Thus, the Court denies plaintiff’s amended motion for TRO. Any other relief

  requested in plaintiff’s motion is also denied.

         For the foregoing reasons, it is

         ORDERED that plaintiff’s Pro Se Motion Seeking Fully or Partially

  Reconsideration For His Temporary Restraining Order [Docket No. 50] is DENIED.



         DATED January 27, 2021.

                                                    BY THE COURT:



                                                    ____________________________
                                                    PHILIP A. BRIMMER
                                                    Chief United States District Judge




                                               6
